 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY RAY BAKER,                                No. 2:18-CV-2480-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    R. GRIDER, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for an extension of time (Doc.

19   4).

20                  This action was opened following the court’s September 12, 2018, order issued in

21   Baker v. Macomber, E. Dist. Cal. No. 2:15-CV-0246-TLN-AC-P, directing the Clerk of the Court

22   to open a new action and directing plaintiff to file a complaint within 30 days on the form

23   provided by the court. Plaintiff seeks an extension of time to file a complaint. Good cause

24   appearing therefor, the request will be granted.

25                  Plaintiff has not filed a complete application to proceed in forma pauperis, along

26   with a certified copy of his trust account statement for the six-month period immediately

27   preceding the filing of the complaint, or paid the required filing fee. See 28 U.S.C. §§ 1914(a),

28   1915(a), (a)(2). Plaintiff will be provided the opportunity to submit either a completed
                                                        1
 1   application to proceed in forma pauperis or the appropriate filing fee.

 2                  Pursuant to Eastern District of California Local Rules, this case was not assigned

 3   to a District Judge when the case was filed. The parties have not consented to Magistrate Judge

 4   jurisdiction and the court now finds that assignment of a District Judge is necessary to properly

 5   address the case.

 6                  Plaintiff is warned that failure to file a complaint or resolve the fee status of this

 7   case within the time provided may result in the dismissal of this action for lack of prosecution and

 8   failure to comply with court rules and orders. See Local Rule 110.

 9                  Accordingly, IT IS HEREBY ORDERED that:

10                  1.      Plaintiff’s motion for an extension of time (Doc. 4) is granted;

11                  2.      Plaintiff shall file a complaint within 60 days of the date of this order;

12                  3.      Plaintiff shall submit on the form provided by the Clerk of the Court,

13   within 60 days from the date of this order, a complete application for leave to proceed in forma

14   pauperis, with the required certified copy of his trust account statement, or the appropriate filing

15   fee;

16                  4.      The Clerk of the Court is directed to send plaintiff a new form Application

17   to Proceed In Forma Pauperis By a Prisoner;

18                  5.      The Clerk of the Court is directed to terminate Doc. 1 as a pending motion;

19   and

20                  6.      The Clerk of the Court is directed to randomly assign a District Judge and
21   to update the docket to reflect the new case number.

22

23

24   Dated: October 11, 2018
                                                             ____________________________________
25                                                           DENNIS M. COTA
26                                                           UNITED STATES MAGISTRATE JUDGE

27

28
                                                         2
